tcmemo_2011_247 united_states tax_court eldo klingenberg petitioner v commissioner of internal revenue respondent docket no 15355-09l filed date p filed a petition for review of a lien filing pursuant to sec_6320 i r c in response to r’s determination that the collection action was appropriate held r’s determination is sustained gary l zerman for petitioner najah j shariff for respondent memorandum findings_of_fact and opinion wherry judge this case is before the court on a petition filed on date for review of a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination petitioner seeks review of respondent’s determination to proceed with his filed tax_lien the collection action stems from a substitute for return respondent prepared pursuant to sec_6020 for petitioner’s tax_year the issue for decision is whether respondent’s settlement officer abused his discretion in determining the proposed collection action was appropriate findings_of_fact some of the facts have been stipulated the stipulations with accompanying exhibits are incorporated herein by this reference at the time the petition was filed petitioner resided in california petitioner is a self-employed plumber who holds a plumbing contractor’s license issued in he is also a habitual nonfiler who last filed a federal_income_tax return for tax_year 1unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as amended for tax_year petitioner neither filed a federal_income_tax return nor made any payments on his account on date respondent filed a substitute for return under sec_6020 for petitioner’s tax_year the substitute for return showed income of dollar_figure from stock and bond transaction proceeds and dollar_figure from nonemployee compensation it also listed a sec_6651 failure_to_file addition_to_tax of dollar_figure a sec_6651 failure to pay addition_to_tax of dollar_figure a sec_6654 failure to pay estimated_tax addition_to_tax of dollar_figure and interest computed to date of dollar_figure at trial respondent introduced a copy of petitioner’s wage and income transcript corroborating the income shown on the substitute for return it shows a form 1099-b proceeds from broker and barter_exchange transactions listing the payer as computershare shareholders services inc and indicating that the recipient petitioner received dollar_figure of income from stocks and bonds it also shows two forms 1099-misc miscellaneous income 2respondent has introduced a coded transcript commonly referred to as an infoli transcript the court has admitted this exhibit on the basis of testimonial evidence as to the meaning of this transcript by appeals officer patrick lin who is now retired from the internal_revenue_service however in the future this judge will be reluctant to admit a coded transcript that does not include the codes particularly when a certified plain english transcript should be available one showing mojave desert bank n a as the payer and petitioner as the recipient of dollar_figure of non-employee compensation and the other showing metzler construction as the payer and petitioner as the recipient of dollar_figure of non-employee compensation on date respondent sent petitioner a notice_of_deficiency for his tax_year by certified mail to his last_known_address petitioner’s address has not changed since petitioner did not petition the court for redetermination of the deficiency on date respondent assessed a deficiency of dollar_figure delinquency-related additions to tax of dollar_figure and an estimated_tax addition_to_tax of dollar_figure for the tax_year on date respondent mailed petitioner a letter notice_of_federal_tax_lien filing and your right to a hearing under sec_6320 advising that respondent had on the same day filed a notice_of_federal_tax_lien nftl for tax_year respondent received petitioner’s form request for a collection_due_process_hearing dated date on date in this form petitioner had checked the box for 3the parties stipulated that petitioner’s collection_due_process cdp hearing request was timely filed the cdp hearing request was received on date which is after the continued withdrawal of the tax_lien in an attachment to the form petitioner requested a face-to-face hearing and seemed to question the validity of the assessment of his tax_liability claiming that i don’t believe i am liable for the assess sic tax seeing that i never had a chance to challenge it before in the alternative petitioner asserted inter alia that if this liability is indeed a proper assessment and can be proven that it is authentic and owed i would like to discuss what collection alternatives are available to me to include but not limited to offer_in_compromise installment agreements and any other payment arrangements that may be available to me on date respondent informed petitioner that he had received the case for consideration in the los angeles appeals_office on date then on date settlement officer patrick s lin officer lin sent petitioner a letter acknowledging receipt of petitioner’s form requesting a cdp hearing and scheduling a telephone cdp hearing on date in that letter officer lin advised petitioner that if that date was not convenient for him or if he would prefer that the conference be held by correspondence petitioner continued statutory deadline for filing however there is no evidence in the record of when the request was mailed as petitioner’s petition was timely filed with this court and we do not look behind the notice_of_determination this has no effect on this court’s jurisdiction see 117_tc_159 was to inform officer lin within days of the date of the letter officer lin’s date letter also explained that you will be allowed a face-to-face conference upon providing the following documents a a collection information statement cis for wage earners self-employed individuals form 433a b a cis for business form 433b for your plumbing business c supplemental financial information documents listed on cis’s form sec_433a sec_433b and are ready to discuss any nonfrivolous issue including collection alternatives to resolve your liability the letter cautioned petitioner in bold type that you will be allowed a face-to-face conference on any nonfrivolous issue however you will need to provide the nonfrivolous issue in writing or by calling me within days from the date of this letter i e by before a face-to-face conference will be scheduled officer lin also explained to petitioner that eligibility for collection alternatives required that petitioner file tax returns for tax years and and verify that his and estimated_tax payments had been made on date officer lin accessed the u s postal service usps web site in order to confirm that the deficiency_notice had been delivered to petitioner officer lin’s activity record states that the snd statutory_notice_of_deficiency was delivered to tp’s ups store mail box on pincite a m which his testimony credibly corroborated at trial at the appointed time officer lin called petitioner for the cdp telephone conference unable to reach petitioner officer lin left a voicemail on that same day date officer lin mailed petitioner a followup letter that letter set forth petitioner’s failure to participate in the scheduled cdp telephone conference and noted his failure to comply with the requirements for collection alternatives eligibility in this letter officer lin asked petitioner to please contact me by friday and to provide me with the documents listed in my letter also by the letter further warned petitioner that if no response to this letter is received by a notice_of_determination will be issued to sustain the filing of the notice_of_federal_tax_lien nftl on date officer lin received an undated letter from petitioner postmarked date in which petitioner stated he was responding to your letter dated date regarding the tax_year petitioner stated that i will not be able to participate in this telephone conference you scheduled for date but offered the hope that we can agree on another date sometime in the near future petitioner’s undated letter made it clear that he was interested only in a face-to-face cdp hearing first he demanded that officer lin provide the rules and procedures that were followed to determine i was not qualified for a face-to-face hearing he then stated i am fully aware that face-to-face conferences are available for taxpayers to raise valid collection alternatives or other relevant issues pertaining to the lien and levy please understand that i have every intention to discuss relevant issues so please do not expect that collection alternatives to be the only relevant issue that will be discussed i expect this hearing to be conducted according to the irs’ own rules and regulations as such i trust that i would be able to dispute the liability in the cdp hearing because i had no prior opportunity to dispute it petitioner also explained that he did not recall receiving a notice_of_deficiency please provide proof as to where the notice_of_deficiency was mailed and proof that i received it on date officer lin responded to petitioner’s undated letter reiterating that a face-to-face cdp hearing would require that petitioner provide completed forms 433-a collection information statement for wage earners and self-employed individuals and 433-b collection information statement for businesses along with supplemental financial information and documents listed on those forms and communicate a nonfrivolous issue officer lin further explained that the internal_revenue_manual irm prohibited face-to-face hearings for taxpayers who do not present any nonfrivolous arguments officer lin then set a final deadline of date for petitioner to provide the requested documents petitioner did not respond to officer lin’s date letter or comply with the date deadline officer lin then prepared an appeals case memorandum on date sustaining the filing of the nftl and on date respondent issued petitioner a notice_of_determination to that effect on date petitioner timely filed a petition with the court in which he stated that respondent failed to provide petitioner with a face-to-face collection_due_process cdp hearing which petitioner requested to have audio recorded petitioner was also not given the chance to challenge the underlying tax_liability or collection alternatives on date respondent filed a motion for summary_judgment and on date this court ordered petitioner to file a response to the motion by date on date petitioner lodged petitioner’s objection to respondent’s motion for summary_judgment and filed a motion for leave to file it out of time on date this court granted petitioner’s motion to accept petitioner’s objection to respondent’s motion for summary_judgment out of time and denied respondent’s motion for summary_judgment a trial was held on date in los angeles california petitioner did not personally appear at the trial i standard of review opinion sec_6330 permits challenges to the existence or amount of the underlying liability in collection proceedings only where the taxpayer did not receive a notice_of_deficiency or otherwise have an opportunity to challenge the liability if the validity of the underlying tax is not properly at issue we will review the commissioner’s administrative determination for abuse_of_discretion 114_tc_176 however where the validity of the underlying tax_liability is properly at issue the court will review the matter on a de novo basis id a administrative record rule petitioner argues that the administrative record rule in which the court’s review is limited solely to the administrative record applies petitioner objects to the plethora of evidence on this appeal this court supposedly allowed this court held in 123_tc_85 revd 439_f3d_455 8th cir that we are not limited to the administrative record in reviewing cdp determinations however under the golsen_rule we follow the law of the court_of_appeals for the ninth circuit to which this case absent a stipulation to the contrary is appealable see 54_tc_742 affd f 2d 4on brief petitioner somewhat bafflingly argues that the tax_court erroneously conducted a de novo review of the cdph and allowed the government to attempt to establish receipt of the nod however petitioner’s principal argument that he never received the notice_of_deficiency and is therefore entitled to challenge the underlying liability would require this court to review the administrative determination de novo 10th cir that court has limited the review of the administrative determination to the administrative record see 568_f3d_710 9th cir our review is confined to the record at the time the commissioner’s decision was rendered affg tcmemo_2006_166 and affg and vacating decisions in related cases therefore the administrative record rule applies in this case there is an exception to the administrative record rule in the ninth circuit by which the extra-record inquiry is limited to determining whether the agency has considered all relevant factors and has explained its decision 988_f2d_989 9th cir in 616_f2d_1153 9th cir the court_of_appeals for the ninth circuit explained that a satisfactory explanation of agency action is essential for adequate judicial review because the focus of judicial review is not on the wisdom of the agency’s decision but on whether the process employed by the agency to reach its decision took into consideration all the relevant factors although on brief petitioner objects the testimony of officer lin explaining on what and why he made his administrative determinations is not extrarecord evidence the processes employed by the settlement officer who made the administrative determination and the documents that respondent had admitted during officer lin’s testimony ie on what he based his determinations are part of the administrative record the mere fact that petitioner did not stipulate the documents does not remove them from the administrative record the testimony of steven de la cruz from the usps falls squarely within the exception enunciated by the court_of_appeals discussed above his testimony merely explained the mechanics of certified mail to the court it is clear from officer lin’s testimony that he already had such knowledge and it was part of his administrative determination b whether petitioner received a notice_of_deficiency petitioner argues that he never had an opportunity to dispute his underlying tax_liability in his undated letter to officer lin petitioner stated that he could not recall receiving a notice_of_deficiency however petitioner never expressly stated that he did not receive the notice_of_deficiency the presumption of official regularity and delivery arises if the record reflects that the notice_of_deficiency was properly mailed to the taxpayer 114_tc_604 see also 724_f2d_808 9th cir proper mailing includes mailing by certified mail to the taxpayer’s last_known_address sego v commissioner supra pincite if the presumption applies this court may find that petitioner received the notice if he fails to rebut the presumption see conn v commissioner tcmemo_2008_186 where the presumption of official regularity and delivery arises receipt of the notice_of_deficiency will be presumed in the absence of strong evidence to the contrary a taxpayer’s self-serving claim that he did not receive a notice_of_deficiency will generally be insufficient to rebut the presumption casey v commissioner tcmemo_2009_131 respondent has shown that the notice_of_deficiency was mailed by certified mail to petitioner’s last known mailing address which is also his current mailing address the notice_of_deficiency was not returned to respondent as undeliverable and officer lin testified that he personally checked the usps web site for delivery confirmation therefore respondent is entitled to the presumption of official regularity at trial petitioner’s counsel handicapped by the fact that petitioner did not appear made much ado about nothing he repeatedly asked officer lin why he did not contact the postal service for a scanned image of the signature officer lin explained that his appeals_office does not have the budget to pay for the scanned image and the web site verification is free officer lin also explained that he had even given petitioner the opportunity to verify delivery for himself by including the 5petitioner’s counsel attempted to have introduced documents from another case showing that respondent has in some instances paid for the scanned images we note that even if these documents had been admitted at trial they would have had no effect on the result of this case tracking number of the notice_of_deficiency in his date letter we find that petitioner received the notice_of_deficiency and therefore we will review respondent’s administrative determination for abuse_of_discretion see sego v commissioner supra pincite goza v commissioner t c pincite ii review for abuse_of_discretion sec_6320 and b provides that a taxpayer shall be notified in writing by the commissioner of the filing of a notice_of_federal_tax_lien and provided with an opportunity for an administrative hearing an administrative hearing under sec_6320 is conducted in accordance with the procedural requirements of sec_6330 sec_6320 if an administrative hearing is requested the hearing is to be conducted by the appeals_office sec_6320 sec_6330 at the hearing the appeals officer conducting it must verify that the requirements of any applicable law or administrative procedure have been met sec_6320 sec_6330 the taxpayer may raise any relevant issue with regard to the commissioner’s intended collection activities including spousal defenses challenges to the appropriateness of the proposed lien and alternative means of collection sec_6330 see also sego v commissioner supra pincite goza v commissioner supra pincite taxpayers are expected to provide all relevant information requested by appeals including financial statements for its consideration of the facts and issues involved in the hearing sec_301_6320-1 sec_301_6330-1 proced admin regs a denial of a face-to-face hearing petitioner repeatedly argues that he was entitled to a face- to-face hearing although a sec_6330 hearing may consist of a face-to-face conference a proper hearing may also occur by telephone or by correspondence under certain circumstances 117_tc_183 115_tc_329 sec_301 d q a-d6 proced admin regs petitioner never raised any nonfrivolous issue he repeatedly demanded that officer lin explain the procedures or laws that were followed and argued that he did not have the opportunity to contest the underlying liability however petitioner never presented any evidence that the underlying liability was incorrect nor did he suggest an offer-in- compromise or submit any of the requested financial information b denial of offer-in-compromise among the issues that may be raised at appeals are offers of collection alternatives such as offers-in-compromise sec_6330 the court reviews the appeals officer’s rejection of an offer-in-compromise to decide whether the rejection was arbitrary capricious or without sound basis in fact or law and therefore an abuse_of_discretion 125_tc_301 affd 469_f3d_27 1st cir sec_7122 authorizes the commissioner to compromise any civil case arising under the internal revenue laws in general the decision to accept or reject an offer as well as the terms and conditions agreed to are left to the discretion of the commissioner sec_301_7122-1 proced admin regs even if petitioner’s statement on his attachment to form that he would like to discuss what collection alternatives are available to me to include but not limited to offer_in_compromise installment agreements and any other payment arrangements that may be available to me could somehow be construed as an informal offer or an offer to make an offer officer lin did not abuse his discretion in refusing to process the offer because petitioner had not filed his and federal_income_tax returns he did not qualify for an offer-in- compromise see irm pt date a processable offer must be returned when the investigation reveals the taxpayer has not remained in filing compliance see also rodriguez v commissioner tcmemo_2003_153 the commissioner’s decision not to process an offer_in_compromise or a proposed collection alternative from taxpayers who have not filed all required tax returns is not an abuse_of_discretion respondent did not abuse his discretion in making his determination officer lin verified that all requirements of applicable law and administrative procedure had been met petitioner never offered a concrete collection alternative or raised any nonfrivolous issues and did not provide the requested forms 433-a and 433-b or any other financial information or testify at trial the court has considered all of petitioner’s contentions arguments requests and statements to the extent not discussed herein the court concludes that they are meritless moot or irrelevant to reflect the foregoing decision will be entered for respondent
